DETAILED OFFICE ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Applicant's election with traverse of Group I invention filed on 21 July 2022 is acknowledged.  The traversal is on the ground(s) that 1) the requirement made by the Examiner is identified as a restriction requirement but is actually an election of species requirement to elect treating an immune-related disease or treating cancer; and none of the other claims of the application mention treatment of cancer or an immune-related disease and all of the remaining claims are product claims and not method claims, as such, this requirement should be an election of species requirement that is only applicable to claims 25 and 32-33; and 2) the common special technical feature of all claims of the present application is the anti-TL-22 antibody or antibody fragment, and the Examiner has not shown that this feature of the claims is known from the prior art and thus the antibody or antibody fragment referenced in8 all pending claims qualifies as a common special technical feature to support unity of invention under PCT Rule 13.1. 
This is not found persuasive because it is unclear as to why cancer and non-cancer immune-related disease cannot be separate groups; and the special technical feature of the anti-IL-22 antibody does not apply between cancer and non-cancer immune-related disease.  However, upon further consideration, the group restriction between cancer and immune-related disease is withdrawn, and is replaced by a species election requirement.  
Applicant's further election of antibody CPSO9 (the light chain LC-CPS-04 of SEQ ID NO:8 and the heavy chain of HC-CPS-25 of SEQ ID NO: 15, filed on 21 July 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Currently, claims 1-16, 18, 19, 21, 22, 24-30 and 32-36 are pending and under consideration (to the extent that it they read on the elected invention/species. 


Formal Matters:
Information Disclosure Statement
Applicant's IDS submitted on 7/14/2022 and 12/4/2020 are acknowledged and have been considered.  A signed copy is attached hereto.

Priority acknowledgement
This application is a national stage entry (371) of PCT/US2019/035395 with the international filing date of 06/04/2019, which claims priority from provisional applications 62/680,698 filed 06/05/2018, and 62/752,567 filed 10/30/2018, which is acknowledged.  

Claims
Claims 1-16, 18, 19, 21, 22, 24-30, 32, 34 and 36 are objected to for the following informalities, appropriate correction is required:
Claim 1 recites “antibody fragment” in line 1; the following is suggested: “antigen binding fragment thereof”; or “antibody fragment that specifically binds to IL-22”.  Claims 2-16, 18, 19, 21, 22, 24-30, 32, 34 and 36 are objected to for the same reason.  
Claim 3 recites “having an amino acid sequence of SEQ ID NO: …” throughout the claim; the following is suggested: “having the amino acid sequence of SEQ ID NO: …” (indicating the entire sequence).  
Claim 27 recites “at least 90% sequence identity to one of amino acid sequences with SEQ ID NOS: 7-12; and … at least 90% sequence identity to one of amino acid sequences with SEQ ID NOS: 13-18”; the following is suggested: “at least 90% sequence identity to one of amino acid sequences of SEQ ID NOS: 7-12; and … at least 90% sequence identity to one of amino acid sequences of SEQ ID NOS: 13-18”.  

Rejections under 35 U.S.C. §112:
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-11, 14, 18, 19, 21, 25-30, 32, 33, 35 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 is indefinite for the recitation “wherein the antibody … is capable of inhibiting phosphorylation of Stat3” because it is unclear whether “capable of …” indicates that certain conditions may be required for said activity of “inhibiting phosphorylation of Stat3” to happen?  The metes and bounds of the claim, therefore, cannot be determined.  Claims 8 and 9 are similarly indefinite.
Claim 9 is further indefinite for the recitation “inhibiting an immune response” because it is unclear what “an immune response” is or encompasses.  The metes and bounds of the claim, therefore, cannot be determined.  
Claim 14 is further indefinite for the recitation “a prophylactic agent” because it is unclear what the term is meant or encompasses (prophylactic for what).  Neither the specification nor the claim defines the term.  The metes and bounds of the claim, therefore, cannot be determined.  Claims 18, 19 and 21 are similarly indefinite.
Claim 25 is indefinite for the recitation “treating an immune-related disease” because it is unclear what the term “an immune-related disease” is meant or encompasses, or what the patient population is, as virtually all pathological processes can be “immune related” to a certain extent.  Neither the specification nor the claim defines the term.  Thus, the metes and bounds of the claim cannot be determined.  Claims 32 and 33 are similarly indefinite.
Claim 27 is indefinite because it is unclear what (antigen) the antibody is for, especially in view of the % sequence variations.
Claim 30 recites the limitation "wherein the light and heavy chains have at least 95% sequence identity" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim is further indefinite because “have at least 95% sequence identity" seems incomplete; i.e., have at least 95% sequence identity to what?  There are six sequences recited for each of VL and VH in claim 27, from which claim 30 is dependent.  Thus, does the limitation apply to all of these sequences or selected sequence(s)?  The metes and bounds of the claim, therefore, cannot be determined.
Claim 35 is indefinite for the recitation “the pharmaceutical composition of any one of claim 22” because it is unclear what it is meant since claim 22 only recites “A pharmaceutical composition.  
The remaining claims are included in this rejection because they are dependent from the specifically mentioned claims without resolving the indefiniteness issue belonging thereto.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement 
Claims 27-30 and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an antibody that binds to IL-22 and comprises a VL of any one of SEQ ID NO:7-12, and a VH of any one of SEQ ID NO:13-18, or 90% or 95% variant thereof and comprising all six CDRs of the VH and VL; does not reasonably provide enablement for an antibody comprising a VL that has at least 90% or 95% sequence identity to one of amino acid sequences of SEQ ID NOS: 7-12 and a VH that has at least 90% or 95% sequence identity to one of amino acid sequences of SEQ ID NOS:13-18.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to: 1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).

Claims 27-30 and 36 encompass % antibody variant, which VL has at least 90% or 95% sequence identity to one of SEQ ID NOS: 7-12; and VL has at least 90% or 95% sequence identity to one of SEQ ID NOS: 13-18 (claims 27 and 30, for example); or further comprises 3 CDRs of either VL or VH of the SEQ ID NOs (claims 28 and 29, for example), wherein the antibody variant is not required to have any functional activity such as binding to a specific antigen as the claims do not recite any functional limitation associated with the antibody variant.  As such, the claims are broad and encompass inactive variants or of the disclosed antibodies or antibodies with altered specificity.  The specification, while teaching ten monoclonal antibodies comprising a VL of one of SEQ ID NO:7-12, and a VH of one of SEQ ID NO:13-18, which are already variants of the parent antibody hum10 (having the VL and VH of SEQ ID NO:19 and 20, respectively), does not teach any generalized % variant of these variants meeting the limitations of the claims.  Further, the specification does not teach the structural and functional relationship as to which additional 10% or 5% of the sequences can be further altered while retaining the desired antibody activity, thus, it is would be unpredictable that a randomly made variant would possess the desired functional activity.  Furthermore, the specification provides no guidance or working examples as to how use an inactive antibody or an antibody with an altered activity.  Therefore, it would require undue experimentation in order to make and use the claimed invention in its full scope.
Due to the large quantity of experimentation necessary to determine how to make a functional % variant of the antibody, and how to use a % antibody variant without a desired functional activity; the lack of direction/guidance presented in the specification regarding same; the absence of working examples directed to same, the complex and unpredictable nature of the invention, and the breadth of the claims which encompasses inactive antibody variants of the recited SEQ ID NOs, undue experimentation would be required of the skilled artisan to make and/or use the invention commensurate in scope with the claims.

Written Description 
Claims 1, 4-16, 18, 19, 21, 22, 24-26 and 32-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.     
Claims 1, 4-16, 18, 19, 21, 22, 24-26 and 32-35 are directed to an anti-IL-22 antibody comprising the LCDRs of SEQ ID NO:1-3 and HCDRs of SEQ ID NO:4-6 (the independent claim 1, for example), a modified antibody thereof (claim 14, for example), a pharmaceutical composition thereof (claim 22, for example), and a method of treatment using the antibody (claim 33, for example); wherein SEQ ID NO:1, 2 and 4-6 comprise 10 Xs, which can be one of the two specified amino acids (claim 1).  As such, the claims encompass a large number of the variants given the possible combinations of amino acid substitutions.  In addition, claims 14, 18, 19 and 21 also encompasses a modified anti-IL-22 antibody comprising “a prophylactic agent”.  However, the specification merely discloses 10 specific anti-IL-22 antibodies comprising one of six different light chains and one of six different heavy chains, all of which are derived from a single monoclonal antibody: the parent antibody hum10 (having the VL and VH of SEQ ID NO:19 and 20, respectively).  Among the 10 IL-22 antibody variants, one has 4 said amino acid substitutions (clone 1); five have 5 said amino acid substitutions (clones 2, 4, 9, 10 and 14); three have 6 said amino acid substitutions (clones 11, 16 and 17); one has 7 said amino acid substitutions (clone 20); and none has 8, 9 or 10 said amino acid substitutions (see Fig. 2, and page 27, Table 1).  No other variant meeting the limitations of the claims is identified or particularly described in the specification. With respect to “a prophylactic agent”, none is identified or particularly described in the specification.
The first paragraph of 35 U.S.C. § 112 "requires a 'written description of the invention'
which is separate and distinct from the enablement requirement." “[A]pplicant must convey with
reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in
possession of the invention. The invention is, for purposes of the ‘written description’ inquiry,
whatever is now claimed.” (See page 1117.) The specification does not “clearly allow persons of
ordinary skill in the art to recognize that [he or she] invented what is claimed.” Vas-Cath Inc. v.
Mahurkar, 935 F.2d 1555, 1563, 1111, 1116, 1117 (Fed. Cir. 1991).
To provide adequate written description and evidence of possession of a claimed genus,
the specification must provide sufficient distinguishing identifying characteristics of the genus.
Sufficient description of a genus requires the disclosure of either (1) a representative number of
species falling within the scope of the genus or (2) description of structural features common to
the members of the genus so that one of skill in the art can "visualize or recognize" the members
of the genus.  In the instant case, only 10 antibody variants meet the limitations of the claims, majority of the variants comprise 4-6 amino acid substitutions; only one variant comprises 7 amino acid substitutions; and none comprises up to 10 substitutions as claimed.  Thus, with the exception of the ten antibody variants, one of skill in the art cannot "visualize or recognize” the members of the claimed genus; and the specification does not provide adequate written description of the claimed genus.  Due to the limited species disclosed that meet the limitations of the claims; and the broad breadth of the claimed genus, one skilled in the art would not conclude that the applicant was in possession of the claimed genus.
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.
Therefore, only the anti-IL-22 antibody variants comprising the three CDRs of one of SEQ ID NO:7-12, and the three CDRs of one of SEQ ID NO:13-18; but not the full breadth of the claims (an anti-IL-22 antibody comprising the CDRs of SEQ ID NO:1-6; and “a prophylactic agent”) meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. $112 is severable from its enablement provision (see page 1115).

Conclusion:
No claim is allowed.



Advisory Information:	
Any inquiry concerning this communication should be directed to Examiner DONG JIANG whose telephone number is 571-272-0872.  The examiner can normally be reached on Monday - Friday from 9:30 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
8/10/22